AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                         Kevin Harris,
                             Plaintiff
                                v.                                 ) Civil Action No.               1:19-cv-01483-DCC
Captain Marvin Nix Captain in his individual and                   )
official capacities; Sheriff Rick Clark Sheriff in his             )
individual and official capacities,                                )
                                                                   )

                            Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Kevin Harris, shall take nothing of the defendants, Captain Marvin Nix Captain in his individual
and official capacities and Sheriff Rick Clark Sheriff in his individual and official capacities, and this action is
dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable Donald C. Coggins, Jr., United States District Judge, presiding, agreeing with the
Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the complaint for failure to prosecute.

Date: February 20, 2020                                                    ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
